DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/2020 has been entered.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to render obvious the particulars of claims.  In particular the prior art fails to teach or render obvious the particulars of the flexible circuit with a flexible non-conductive substrate.  Where the substrate includes a central portion that is between the transducer stack and backing block and where a heat cover is disposed below the central portion.  And where the flexible non-conductive substrate has wings that fold toward the backing block and where a second heat cover is disposed over the wing portion for dissipation of heat. 
Kondoh, US 20080009742, (Fig. 1) fails to teach that the non-conductive portion has heat covers disposed below and over the central portion and winged portion respectively.  It would not be obvious to move heat conducting elements to these particular parts as the heat conducting elements are located elsewhere to conduct heat away from other elements.


Tai, US 2014075171, (Figs. 1-3) fails to teach that the winged flexible element is non-conductive and that there are heat conducting elements associated with the winged flexible element.  It would not be obvious to change a flexible winged circuit that has electrical leads to be non-conductive as it would make it so the communication of the transducer did not work form circuit to transducer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE M HOFFMAN whose telephone number is (303)297-4276.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408)918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793